            Case 1:20-cv-03020-JPO Document 26 Filed 05/05/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

     STATE OF NEW YORK,

                          Plaintiff,

               v.                                       20-CV-3020 (JPO)

     UNITED STATES DEPARTMENT
     OF LABOR, et al.,
                          Defendants.


                       DECLARATION OF MATTHEW COLANGELO

        Matthew Colangelo, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby

state the following:

        I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiff in this action. I submit this Declaration in support of Plaintiff’s opposition to

Defendants’ motion to dismiss and cross-motion for summary judgment.

        Attached to this Declaration are true and correct copies of the following numbered

exhibits:

1.      Declaration of Dr. Heather Boushey, President & CEO, Washington Center for Equitable
        Growth (May 5, 2020).

2.      Declaration of Dr. Leighton Ku, Professor of Health Policy and Management and
        Director of the Center for Health Policy Research at the Milken Institute School of Public
        Health, George Washington University (May 4, 2020).

3.      Declaration of Scott Palladino, Deputy Commissioner, New York State Department of
        Taxation & Finance (May 4, 2020).

4.      Declaration of Megan Thorsfeldt, Deputy Director of Research & Analytics, Office of the
        New York State Attorney General (May 5, 2020).


Dated: May 5, 2020                      /s/ Matthew Colangelo
                                        Matthew Colangelo


                                                  1
Case 1:20-cv-03020-JPO Document 26 Filed 05/05/20 Page 2 of 2




                     Office of the New York State Attorney General
                     28 Liberty Street
                     New York, NY 10005
                     Phone: (212) 416-6057
                     matthew.colangelo@ag.ny.gov

                     Attorney for the Plaintiff




                                2
